Citation Nr: 1042105	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for scars of the face.   

2.  Entitlement to an increased evaluation for scars of the neck, 
currently evaluated as 30 percent disabling. 

3.  Entitlement to an increased evaluation for a left knee 
disorder residual of a shrapnel wound, currently evaluated as 10 
percent disabling.  




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1965 to 
June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The August 2005 rating decision denied a higher rating for the 
Veteran's left knee disorder.  He timely disagreed and a 
statement of the case was issued in April 2007.  In his 
substantive appeal of May 2007, the Veteran did not address this 
issue.   However, at the Veteran's personal hearing at the RO 
before the undersigned Veterans Law Judge in April 2010, the 
issue was included as one before the Board.  While this claim has 
not followed the typical procedural path to the Board, the 
Veteran has been led to believe that the issue is simultaneously 
on appeal along with the other issues on appeal, to include 
certification to the Board via a VA Form 8 dated in February 
2010.  On this basis, and as no prejudice can flow to the Veteran 
from doing so, the Board will assume jurisdiction over the claim 
of entitlement to an increased evaluation for a left knee 
disorder.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA 
waives objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected).  

The issues of entitlement to an increased evaluation for scars of 
the neck, currently evaluated as 30 percent disabling and 
entitlement to an increased evaluation for a left knee disorder 
residual of a shrapnel wound are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's facial scars are related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for scars of the face have 
been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, and for 
some disorders may be presumed if manifested to a compensable 
degree within the first post service year.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v.  Brown, 4 Vet. 
App. 309, 314 (1993).

The Veteran's service treatment records show in April 1966, 
hypertrophic scars of the face were noted.  In March 1967 he was 
treated for keloids of the face.  There were findings at 
separation that he had a healing abrasion and lesion on the neck 
from a recent rope injury air jump.  On VA examination in 
December 1968, he reported that in May 1967 while parachuting, 
the risors caught onto his neck and gave him a rope burn 
resulting in keloid scars that are sensitive to pressure.  He 
complained of pain in the neck.  There was no indication of a 
scar on the face.  Keloid of the neck from parachute burns was 
noted.  

On VA examination in June 2005, the VA examiner stated that the 
Veteran had a large keloid on the inferior margin of the left 
jaw.  It was stated that this was not a scar-it was a keloid and 
could not be described as a scar.  It was noted that the Veteran 
has an uncommon propensity for keloids, and that his whole 
anterior chest is covered with keloids and that he has keloids 
elsewhere as well.  
 
The Veteran was examined by VA in April 2009.  The claims file 
was reviewed.  The Veteran discussed his inservice injury when 
his parachute risors caused abrasions to the left side and the 
right side.  He reported that in 1970 he began to experience 
exuberant growth of keloids at the site of the abrasions.  He 
underwent excision of a portion of a keloid from his right cheek 
in 1970, as well as a second procedure involving radiotherapy.  
Examination showed a scar of the right cheek, which begins at the 
TMJ and extends downward.  The examiner opined that it is at 
least as likely as not that the Veteran's facial scar is related 
to the Veteran's injury in service.  It was reported that the 
Veteran had a rope burn but actually was from friction form his 
risors from his parachute rigging.  He stated that the opinion 
was rendered in light of review closely of the evidence in the 
file.  

Having reviewed the evidence, the Board finds that it supports a 
finding that service connection is warranted.  The Veteran had 
treatment during service for scars of the face and now has a 
diagnosis of a facial scar on the right cheek.  A VA examiner has 
related this scar to service after examining the Veteran and 
reviewing the claims file.  He offered rationale for his finding 
and it essentially stands uncontradicted in the record.  Thus 
service connection is warranted.  


ORDER

Service connection for facial scars is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

As to the claim for a higher rating for scars of the neck, the 
Veteran has been examined for disability evaluation by VA.  He 
was examined by VA in June 2005 and in April 2009.  

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated as 10 percent disabling.  A skin disorder of the head,  
face, or neck with visible or palpable tissue loss and either  
gross distortion or asymmetry of one feature or paired set of  
features (nose, chin, forehead, eyes (including eyelids), ears  
(auricles), cheeks, lips), or; with two or three characteristics  
of disfigurement, is rated as 30 percent disabling.  A skin  
disorder of the head, face, or neck with visible or palpable  
tissue loss and either gross distortion or asymmetry of two  
features or paired sets of features (nose, chin, forehead, eyes  
(including eyelids), ears (auricles), cheeks, lips), or; with  
four or five characteristics of disfigurement, is rated as 50  
percent disabling.  A skin disorder of the head, face, or neck  
with visible or palpable tissue loss and either gross distortion  
or asymmetry of three or more features or paired sets of features  
(nose, chin, forehead, eyes (including eyelids), ears (auricles),  
cheeks, lips), or; with six or more characteristics of  
disfigurement, is rated as 80 percent disabling. 

Note (1) to Diagnostic Code 7800 provides that, for purposes of 
rating under 38 C.F.R. § 4.118, the 8 characteristics of 
disfigurement are: 

Scar is 5 or more inches (13 or more cm.) in length. Scar is at 
least one-quarter inch (0.6 cm.) wide at the widest part. Surface 
contour of scar is elevated or depressed on palpation. Scar is 
adherent to underlying tissue. Skin is hypo-or hyper-pigmented in 
an area exceeding six square inches (39 sq. cm.). Skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). Underlying soft tissue 
is missing in an area exceeding six square inches (39 sq. cm.). 
Skin is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.). 

Additionally, note (3) under Diagnostic Code 7800 states that the 
adjudicator  is to take into consideration unretouched color 
photographs when evaluating under these criteria.  In this case, 
the Board notes that no photographs, if any were taken in 
conjunction with the VA examinations, have been associated with 
the claims file.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Thus a remand to have the Veteran reexamined to include 
photographs is necessary.  

As to the left knee disorder, the Veteran has been assigned a 10 
percent rating under DC 5257 for his left knee disorder, 
characterized as residual shrapnel wound of the left lower 
extremity with mild osteoarthritis.  The Veteran filed the claim 
for increased rating that is the subject of this appeal in August 
2004.  The Veteran was examined by VA in June 2005.  On 
examination, flexion of the knee was to140 degrees and extension 
was to 0 degrees.  The Veteran was examined by VA in April 2009.  
While the examiner indicated the range of motion of the right 
knee in degrees, he did not indicate the range of motion of the 
service-connected left knee in degrees.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination obtained in April 2009 is not adequate to 
evaluate the Veteran's disorder and thus a remand is warranted.  
38 C.F.R. § 3.159(c) (4).

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
dermatology examination to determine the 
current manifestations of his service-
connected scars of the neck.  The claims 
file and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  
Unretouched color photos of the Veteran's 
scars must be taken and associated with the 
file.  The examiner should indicate the 
length and width at the widest part of the 
scar, whether the surface contour of scar 
is elevated or depressed on palpation, 
whether the scar is adherent to underlying 
tissue, if the skin is hypo-or hyper-
pigmented in an area exceeding six square 
inches (39 sq. cm.), if the skin texture is 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.), if underlying 
soft tissue is missing in an area exceeding 
six square inches (39 sq. cm.) or if skin 
is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 

2.  Schedule the Veteran for an examination 
to evaluate his left knee disorder, 
residual of shrapnel wound.  The claims 
file and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  Range of 
motion of the left knee must be noted in 
degrees including after repetitive movement 
accounting for any limitations due to pain, 
weakness, fatigability, or incoordination.  
The examiner should indicate if there is 
any instability of the knee, impairment of 
the tibia or fibula, dislocation of the 
semilunar cartilage or ankylosis.  The 
examiner should describe any muscle damage 
or nerve damage.  

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Following completion of the above, the 
claims for -should be readjudicated.  If 
any benefit sought is not granted in full, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


